AN action of debt was brought by the State, on the relation of Aker, on a bond for the payment of money. The bond shown on oyer was conditioned that a certain collector should faithfully discharge his duties, &c. Held, on demurrer, that the declaration was not objectionable for not setting out the condition and breaches. Evans et al. v. The State, 2 Blackf., 387. Held, also, that the declaration not setting out the condition, &c., need not show that the relator was beneficially interested in the suit. The State, ex rel. Naylor et. al. v. Harding et al., May term, 1841.